Name: Commission Regulation (EU) NoÃ 1223/2013 of 29Ã November 2013 providing for deduction from salmon fishing quota allocated to Poland in 2013 and subsequent years in ICES subdivisions 22-31 on account of overfishing in 2012
 Type: Regulation
 Subject Matter: fisheries;  Europe;  international law;  environmental policy
 Date Published: nan

 30.11.2013 EN Official Journal of the European Union L 320/20 COMMISSION REGULATION (EU) No 1223/2013 of 29 November 2013 providing for deduction from salmon fishing quota allocated to Poland in 2013 and subsequent years in ICES subdivisions 22-31 on account of overfishing in 2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1) and (2) thereof, Whereas: (1) A fishing quota for Atlantic salmon in the Union waters of ICES subdivisions 22-31 was allocated to Poland for 2012 by Council Regulation (EU) No 1256/2011 (2). (2) The Commission detected inconsistencies in the Polish data about the salmon fishery in 2012 by cross-checking the data recorded and reported during inspected and non-inspected fishing trips. These inconsistencies in catch composition reporting were further corroborated through the conduct of several audit and verification missions in Poland in accordance with Regulation (EC) No 1224/2009. The evidence gathered allows the Commission to establish that this Member State has exceeded its salmon quota in the year 2012 by 1776 pieces of salmon. (3) According to paragraph 1 of Article 105 of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission shall operate deductions from future fishing quotas of that Member State. (4) Paragraph 2 of Article 105 of Regulation (EC) No 1224/2009 provides that deductions from fishing quotas shall be operated in the following year or years. (5) It is necessary to operate the deductions needed for the restitution of this overfishing on the quota allocated to Poland for Atlantic salmon in 2013. The amount of overfishing is quantified by the Commission in less than 100 tonnes. In accordance with the last sentence of paragraph 2 of Article 105, no multiplying factor should thus be applied to the deduction. (6) However, if on account of the 2013 quota consumption at the time of entry into force of this Regulation, it will not be possible to operate entirely the deduction amounts due, any remaining quantities should be deducted from the Atlantic salmon quota that may be allocated to this Member State in 2014, in line with the Commission guidelines for the deduction of quotas under Article 105(1), (2) and (5) of Regulation (EC) No 1224/2009 (3), HAS ADOPTED THIS REGULATION: Article 1 The fishing quota for Atlantic salmon (Salmo salar) in Union waters of ICES subdivisions 22-31 allocated to Poland in 2013 by Regulation (EU) No 1256/2011 shall be reduced as shown in the Annex. Article 2 If the deductions to be applied under Article 1 are higher than the fishing quota still available and cannot be entirely operated in 2013, the remaining quantities shall be deducted from the fishing quota for Atlantic salmon (Salmo salar) in Union waters of ICES subdivisions 22-31 that may be allocated to Poland in 2014. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 320, 3.12.2011, p. 3. (3) OJ C 72, 10.3.2012, p. 27. ANNEX Stock 2012 Deduction in 2013 Initial quota Adapted quota Established catches Difference quota-catches (over-fishing) SAL/3B23.; SAL/3C22.; SAL/3D24.; SAL/3D25.; SAL/3D26.; SAL/3D27.; SAL/3D28.; SAL/3D29.; SAL/3D30.; SAL/3D31. 7 704 7 704 9 493 1 776 1 776